DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “infinite resistance”. It was unclear what resistance is considered to be “infinite”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choi (US 20070160155).
In regards to claims 1 and 15, Choi discloses a transmitter a method used in a data transmitting/receiving system (Choi Abstract, paragraph 0002, 0028) comprising: 
a data mapping unit configured to map 2-bit input data (Choi Fig. 7A-7E note: this reads on D1 and D2) to one of codes, wherein a first voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a first signal line (Choi Fig. 5A-5F note: this reads on signal line A, B or C), a second voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a second signal line (Choi Fig. 5A-5F note: this reads on signal line A, B or C), and a third voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a third signal line are set in each of the codes(Choi Fig. 5A-5F note: this reads on signal line A, B or C); and 
a transmit driver (Choi Fig. 3 Item 351-356) configured to output the signals corresponding to the input data through the first signal line, the second signal line, and the third signal line which respectively have the first voltage level, the second voltage level, and the third voltage level corresponding to the mapped code (Choi Fig. 7A-7E), 
wherein each of the first voltage level, the second voltage level, and the third voltage level is '+1', '0' or '-1', and the a number of signal line having a voltage level of '+1' is the same as the a number of signal line having the a voltage level of '-1'(Choi Fig. 2A, 2B, 5A-5F, 6A and 6B note: each signal line is either positive (e.g. the positive pulse symbol), 0 or negative (e.g. the negative pulse symbol), no two signal line appear to have the same voltage).

In regards to claim 4, Choi discloses a transmitter a method used in a data transmitting/receiving system as described above. Choi further discloses a specific correlation is set between currents or voltages corresponding to at least two voltage levels of '+1', '0', and '-1' so that a current flowing through a power line or a ground line is constant regardless of the input data (Choi Fig. 3 note: DC current such as leakage current in a circuit is constant).
In regards to claim 7, Choi discloses a transmitter a method used in a data transmitting/receiving system as described above. Choi further discloses transmitting 2P bits, P data mapping units corresponding to 2-bit input data are used, 3P transmit drivers are used, and 3P signal lines are used between the transmitter and the receiver, wherein the P is a positive number of 1 or more (Choi Fig. 3, 7A-7E P=1).
In regards to claim 9, Choi discloses a transmitter used in a data transmitting/receiving system (Choi Abstract, paragraph 0002, 0028) comprising: a data mapping unit configured to map 2-bit input data to one of codes (Choi Fig. 7A-7E note: this reads on D1 and D2), wherein a first voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a first signal line (Choi Fig. 5A-5F note: this reads on signal line A, B or C), a second voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a second signal line (Choi Fig. 5A-5F note: this reads on signal line A, B or C), and a third voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage 
a transmit driver (Choi Fig. 3 Item 351-356) configured to output signals corresponding to the input data through the first signal line, the second signal line, and the third signal line which respectively have the first voltage level, the second voltage level, and the third voltage level corresponding to the mapped code (Choi Fig. 7A-7E), 
wherein each of the first voltage level, the second voltage level, and the third voltage level is '+1', '0', or '-1', and even when the input data is changed, none of the first voltage level, the second voltage level, and the third voltage level is transitioned from '+1' to '-1' or not transited from '-1' to '+1' (Choi Fig. 6A and 6B note: signal voltages appear to return to 0 first (e.g. from positive or negative), but not directly from positive to negative).
In regards to claims 10, Choi discloses a transmitter used in a data transmitting/receiving system (Choi Abstract, paragraph 0002, 0028) comprising: a data mapping unit configured to map 2-bit input data to one of codes (Choi Fig. 7A-7E note: this reads on D1 and D2), wherein a first voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a first signal line (Choi Fig. 5A-5F note: this reads on signal line A, B or C), a second voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a second signal line (Choi Fig. 5A-5F note: this reads on signal line A, B or C), and a third voltage level (Choi Fig. 2A, 2B, 6A and 6B note: this reads on one of the voltage levels) of a third signal line are set in each of the codes(Choi Fig. 5A-5F note: this reads on signal line A, B or C); and a transmit driver (Choi Fig. 3 Item 351-356) configured to output signals corresponding to the input data through the first signal line, the second signal line, and the third signal line which respectively have the first voltage level, the second voltage level, and the third voltage level corresponding to the mapped code (Choi Fig. 7A-7E),

even when the input data is changed, none of the first voltage level, the second voltage level, and the third voltage level is transitioned from '+1' to '-1' or not transited from '-1' to '+1', and the a number of signal lines line having the a voltage level of '+1' is the same as the a number of signal lines line having the voltage level of '-1' (Choi Fig. 6A and 6B note: signal voltages appear to return to 0 first (e.g. from positive or negative), but not directly from positive to negative), and 
wherein the P is a positive number of 1 or more (Choi Fig. 3, 7A-7E P=1).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641